Title: From James Madison to William Pinkney, 4 December 1809
From: Madison, James
To: Pinkney, William


Dear Sir
Washington Decr. 4. 1809
Your favor of Aug. 19. came duly to hand, and I tender my thanks for it. I have very little to add in return for your acceptable observations, especially as the opportunity, happens to be reduced to a very few minutes. Mr. Smith will send you the communications to Congs. with whatever else is important. The career of Mr. Jackson, has been equally short & singular. His correspondence as far as yet appears, will be viewed as a poor specimen of his talents, as well as of his personal temper, and of the policy of his Govt. Whether pride or prudence will dictate the course of his Govt in relation to him remains to be seen. It would seem as if he does not despond of its approbation; but I think he must have some doubts at least, especially considering the instability of the B. Cabinet & Councils. I have some suspicions also that Mr. Oakley does not carry with him a full sympathy with Mr J’s tone towards this Govt. Mr. S. writes you on the subject of Champagny’s letter. I am not sorry that it made so early an appearance in the British Gazettes. It certainly behoves G. B. to weigh the consequence of adhering to her system, in case France shd. be found ready to repeal the Berlin Decree, on the sole condition of an annulment of Blockades prior to that date. G. B. will then be at issue with the U. S. on the legality of such Blockades as that of May 1806. from the Weser to Brest. Accept assurances of my great esteem & friendly regard.
James Madison
